United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 01-3544
                                   ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Dorian Williams,                         *
                                         *
             Appellant.                  *
                                         *
                                    __________

                             Submitted: June 14, 2002
                                 Filed: August 5, 2002
                                 ___________

Before RILEY, BEAM, and MELLOY, Circuit Judges.
                            ___________

MELLOY, Circuit Judge.

       In 1998, a jury convicted Dorian Williams of four counts of threatening to
murder a federal official and one count of threatening to murder a federal official’s
family. Williams was sentenced to 46 months in prison and three years supervised
release. Prior to Williams’ scheduled release date, the United States filed a petition
seeking commitment under 18 U.S.C. § 4246 on the grounds that Williams was
mentally ill and dangerous. Following a hearing, the district court1 granted the
petition and committed Williams to the custody of the United States Attorney General
for treatment and hospitalization. We affirm the order of the district court.


                                          I.


        Williams is currently 27 years old. His documented behavioral problems began
at age 13 when his mother turned him over to the State of Missouri for out-of-home
placement. He was in and out of boys’ homes until age seventeen when he was
permanently discharged after committing burglary in the second degree. Williams has
admitted to four or five suicide attempts during his adolescence as well as a 40-day
stay at an adolescent treatment facility. Aside from the burglary, Williams has state
convictions for credit card fraud and trespassing.


       Williams’ interaction with the federal correctional system began in 1996 when
he was convicted of impersonating a military officer. In that incident, Williams
walked onto the U.S. Marine Corp Base at Lambert International Airport in St. Louis,
Missouri, and attempted to requisition a truck after identifying himself as Captain
Dorian Williams and presenting a military identification card. When the sergeant on
duty concluded that the identification card was fraudulent, Williams was taken into
custody. Williams pled guilty. After violating the terms of his supervised release, he
was sent to the Federal Correctional Institution (FCI) in Milan, Michigan to serve the
remaining eight months of his sentence.



       1
        The Honorable Ortrie D. Smith, United States District Judge for the
Western District of Missouri, adopting the Report and Recommendation of The
Honorable James C. England, United States Magistrate Judge for the Western
District of Missouri.

                                         -2-
        Williams’ placement at FCI-Milan was rocky. Dr. James R. Tabeling, a staff
psychologist, characterized him initially as “quietly rageful” and noted his expressed
desire for revenge against the individuals involved in his conviction. He perceived
nearly all staff actions as insults and was repeatedly placed in disciplinary segregation
for disobeying orders or refusing to work. One month into his sentence, Williams
attempted suicide by hanging, after which he was placed briefly on suicide watch and
ordered to attend counseling sessions. During these sessions, Williams reported that
he was a professional speed cyclist and often discussed his dreams of continuing in
this sport upon his release. Dr. Tabeling’s records from this period note that Williams
“has a very strong narcissism and stretches his perception of the world to meet his day
dreams about himself.” In September, 1997, Williams received thirty days disciplinary
segregation after he was heard making threatening remarks about a prison education
teacher. On October 8, 1997, Dr. Tabeling prepared a memo for the U.S. Marshals
Service in which he noted Williams’ difficulty controlling his rage when reality
conflicted with the fantasy life he had created for himself. The memo concluded with
the following:


       Another important element is the speed with which he changes the
       focus of his rage. I have no evidence to suggest that the judge, agent
       or halfway house staff are still in danger from this man. They have left
       his mental world. He is currently in segregation and expecting his
       release from prison. He feels he has mastered Milan federal prison. He
       sees himself as the master of his destiny. He is of course wrong and
       will most likely hurt the first person on the street that damages his view
       of himself.


       One week later, on the day of Williams’ release from FCI-Milan, a fellow
inmate approached prison officials and reported that within the past few days Williams
had spoken of killing the federal judge, the prosecutor, and FBI agent involved in his

                                          -3-
case, as well as the prison teacher he had threatened. Williams apparently told the
inmate of his plans to “blow the heads off” these individuals and then leave the
country. The next day, Williams was arrested by federal marshals as he rode a bus to
St. Louis. He was charged with four counts of threatening to murder a federal official
and one count of threatening to murder a federal official’s family. He remained
detained until his jury trial whereby he was convicted on all counts. See United States
v. Williams, 202 F.3d 271 (6th Cir. 2000) (table) (affirming conviction on appeal).


        On October 1, 1998, Williams arrived at the FCI in Greenville, Illinois, to
begin serving his 46 month sentence. According to the Psychology Services Intake
Screening Summary, Williams presented at that time as alert and oriented, “but his
disclosures were guarded.” The record reflects that Williams’ incarceration at FCI-
Greenville was, for the most part, incident-free with only one significant period of
disciplinary segregation after a fight with another inmate. In January 2001, however,
prison officials seized from Williams’ cell a list of bomb-making chemicals with page
references to the Concise Chemical and Technical Dictionary. Throughout his
incarceration, Williams continued to write letters to various people and entities
regarding his affiliation with professional speed cycling organizations and his
intention to break the world speed cycling record.


       Shortly before his scheduled March 2001 release date, and in anticipation of
the government filing the § 4246 petition, Williams was transferred to the Federal
Medical Center at Springfield, Missouri, for diagnostic observation and evaluation.
A Risk Assessment Panel concluded that Williams suffers from a delusional disorder
and a personality disorder which create a significant risk of danger to others,
particularly to the same federal judge and officials he had previously threatened.
Williams’ independent expert agreed that he has a personality disorder but found the
existence of a delusional disorder “debatable.” And although he could not completely
rule out dangerousness, he felt the record did not support a finding that Williams’
release posed a substantial risk of danger.

                                         -4-
       Following a hearing before the magistrate judge, at which the various experts
and Williams testified, the magistrate judge recommended commitment. After a de
novo review, the district court adopted the report and recommendation of the
magistrate judge and committed Williams to the custody of the Attorney General.


                                            II.


        “Section 4246 provides for the indefinite hospitalization of a [federal prisoner]
who is due for release but who, as the result of a mental illness, poses a significant
danger to the general public.” United States v. S.A., 129 F.3d 995, 998 (8th Cir. 1997)
(citing United States v. Steil, 916 F.2d 485, 487 (8th Cir. 1990)). To warrant
commitment under 18 U.S.C. § 4246, the government must demonstrate, by clear and
convincing evidence: “(1) a mental disease or defect; (2) dangerousness if released;
and (3) the absence of suitable state placement.” Id. at 1000 (citing United States v.
Ecker, 30 F.3d 966, 970 (8th Cir. 1994)). Additionally, the statute requires a direct
causal nexus between the mental disease or defect and dangerousness. See id. (finding
evidence sufficient to prove defendant’s dangerousness was the “result of” his mental
condition); United States v. Murdoch, 98 F.3d 472, 476 (9th Cir. 1996) (“If the person
has dangerous propensities, but these propensities are not the result of a mental disease
or defect, continued confinement is not justified . . .”). On appeal, Williams argues
that the government failed to prove that he is mentally ill, that he poses a substantial
risk of danger to others if released, and that the alleged risk of danger is the “result of”
his mental illness.


       We review the factual determinations underlying the district court’s § 4246
decision for clear error. S.A., 129 F.3d at 1000; Ecker, 30 F.3d at 970; United States
v. Bilyk, 949 F.2d 259, 261 (8th Cir. 1991). “[R]eview under the ‘clearly erroneous’
standard is significantly deferential, requiring a ‘definite and firm conviction that a
mistake has been committed.’” Concrete Pipe & Prods. of Cal., Inc. v. Construction

                                            -5-
Laborers Pension Trust, 508 U.S. 602, 623 (1993) (quoting United States v. United
States Gypsum Co., 333 U.S. 364, 395 (1948)). We are not at liberty to substitute our
view of the evidence for that of the district court merely because we would have
reached a different conclusion. See Anderson v. City of Bessemer City, 470 U.S. 564,
573-74 (1985).


       Our close review of the record persuades us that the district court’s findings
were not clearly erroneous. Both sides’ experts agreed that Williams suffers from a
personality disorder with antisocial and narcissistic traits. The Risk Assessment Panel
diagnosed, in addition, a delusional disorder of the grandiose type. Dr. William Grant
concurred after conducting his own evaluation and record review for the government.
In forming their conclusions, the government’s experts cited Williams’ behavioral and
psychological history, particularly as evidenced by the clinical notes from FCI-Milan
and his persistent grandiose belief in his cycling abilities. Dr. Kenneth Burstin,
Williams’ expert, opined that the record did not clearly support a finding of delusional
disorder since Williams, when pressed, would recant his grandiose assertions. Dr.
Grant testified, however, that Williams’ ability to suppress his delusional belief system
in order to minimize the likelihood of continued detention is not inconsistent with a
delusional disorder diagnosis. Attempts to more thoroughly explore this issue through
diagnostic testing and follow-up interviews were thwarted when Williams refused to
cooperate. Given these facts, we find no error in the district court’s conclusion that
Williams suffers from a mental disease or defect. See Bilyk, 949 F.3d at 261
(affirming continued commitment order despite testifying experts’ varying conclusions
on issue of mental illness).


        The district court’s finding of dangerousness is equally supported by the
record. Overt acts of violence are not required to prove dangerousness, S.A., 129 F.3d
at 1001, and Williams’ underlying convictions evidence the potential risk of danger
resulting from his skewed perception that he has been intentionally wronged by
specific individuals. See Ecker, 30 F.3d at 970 (citing Steil, 916 F.2d at 487-88, for

                                          -6-
the proposition that “delusions and threats [are] enough to prove dangerousness even
though defendant never had the opportunity to act on them”). Moreover, informant
evidence presented by the government at Williams’ § 4246 hearing, if credited,
strongly suggests that Williams still harbors vengeful intentions toward these same
individuals. See id. (including “identified potential targets” as major factor in
dangerousness determination). See also Anderson, 470 U.S. at 575 (stating that
factual findings based on witness credibility are accorded great deference on appeal);
In re LeMaire, 898 F.2d 1346, 1356 (8th Cir. 1990) (citing Anderson, and noting,
“[u]nder the clearly erroneous standard of review, we must pay special deference to
the . . . court’s credibility determinations”). Williams’ apparent lack of hesitation to
pass himself off as having military credentials heightens our concern on this point, as
does the more recent incident in which a list of bomb-making chemicals was found in
his cell. As to the latter, Williams’ varied explanations for possession of the list are,
to use his own expert’s description, “less than clear and convincing.” See Ecker, 30
F.3d at 970 (noting relevance of “any recent incidents manifesting dangerousness”);
United States v. Sahhar, 917 F.2d 1197, 1207 (9th Cir. 1990) (“[A] finding of
‘substantial risk’ under [§] 4246 may be based on any activity that evinces a genuine
possibility of future harm to persons or property.”) (citing Jones v. United States, 463
U.S. 354, 364-65 (1983)).


       Williams points to his minimal history of actual violence and his relatively
problem-free incarceration at FCI-Greenville as evidence that he is not dangerous.
These facts alone, however, do not refute the government’s case. As noted above,
overt acts of violence are not required for a dangerousness finding, and Williams’
more recent behavior may merely reflect an adjustment to the strictly controlled
correctional environment. See Murdoch, 98 F.3d at 476-77 (concluding that absence
of violence while incarcerated was likely due to controlled environment of federal
correctional facility); Steil, 916 F.2d at 487-88 (affirming dangerousness finding and
noting absence of opportunity to act on delusions and threats while in prison).
Certainly, periods of Williams’ incarceration, as recounted at the hearing, were marked

                                          -7-
by significant episodes of bizarre, defiant and explosive behavior. The experts, and
the district court, were entitled to consider the risk of dangerousness in light of
Williams’ entire behavioral and psychological profile, not just its most recent
manifestation. See Ecker, 30 F.3d at 970 (affirming dangerousness finding despite
“the fact that [defendant’s] last assault occurred over ten years ago, and that
[defendant] had not assaulted anyone during his three years in confinement”); United
States v. Evanoff, 10 F.3d 559, 563 (8th Cir. 1993) (stating that “the recency or
remoteness of any particular activity simply affects the weight the court will give to
that particular evidence”). In sum, despite Dr. Burstin’s tentative opinion to the
contrary, we find no clear error in the district court’s determination that Williams’
release would pose a substantial risk of danger to others. See Ecker, 30 F.3d at 970
(finding evidence sufficient to commit prisoner despite differences in expert opinions
regarding dangerousness); Evanoff, 10 F.3d at 562-63 (same); Bilyk, 949 F.2d at 261
(“Given ‘the trial judge’s awesome responsibility to the public to ensure that a clinical
patient’s release is safe,’ the district court may reject experts’ conclusions when their
reasoning supports different results.” (internal citation omitted)).


        Finally, we briefly address, and reject, Williams’ “causal nexus” challenge.
The testimony of the government’s experts, consistent with the Risk Assessment Panel
report, was sufficient to satisfy the plain language of § 4246. See S.A., 129 F.3d at
1001 (expert’s testimony that defendant’s dangerousness was “directly connected”
with his mental illness was “more than sufficient” to support statute’s causal nexus
requirement). As we read the record, it is the combination of Williams’ delusional
disorder with his personality disorder that concerns the mental health experts in this
case. As discussed throughout, we find this concern amply supported by the record
and are further troubled by Williams’ refusal to facilitate a thorough and reliable
assessment of his mental health status. Under these circumstances, we cannot say that
the government failed to present clear and convincing evidence that, if released,
Williams poses a substantial risk of danger to persons or property as a result of his
mental disease or defect. See Murdoch, 98 F.3d at 474, 477 (affirming continued

                                          -8-
commitment where panel concluded that defendant’s personality disorder with
narcissistic and passive-aggressive traits “could affect his propensity to commit future
acts of violence given the right circumstances” since defendant “could perceive future
situations in a manner that would lead to similar dissociative episodes with possible
violent acting out”); United States v. Henley, 8 F. Supp. 2d 503, 507 (E.D.N.C. 1998)
(holding that “synergistic effect” of prisoner’s severe antisocial personality disorder
and severe borderline personality disorder would result in substantial risk of danger
if prisoner was released because “his disorders, in combination, substantially impair
his ability to function in society and control his behavior”).


                                          III.


        Because we find no clear error in the district court’s § 4246 findings, we affirm
the district court’s order committing Williams to the custody of the Attorney General
for hospitalization and treatment. In so doing, we reaffirm an earlier observation that
“‘the government’s role here is not that of punitive custodian of a fully competent
inmate, but benign custodian of one legally committed to it for medical care and
treatment – specifically for psychiatric treatment.’” Steil, 916 F.2d at 488 (quoting
United States v. Charters, 863 F.2d 302, 312 (4th Cir. 1988)). In this respect, the
Attorney General’s statutory duties include a continued effort to place Williams in a
suitable state facility, and to prepare annual reports concerning his mental condition
and the need for his continued hospitalization. See id. (citations omitted).


       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                          -9-